DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Applicant’s Arguments/Remarks, filed 03/04/2021 has been accepted and entered. Claims 1-21 have been amended and no claims have been added or canceled. Claims 1-20 is pending.

Response to Arguments
Applicant’s arguments see pg. 8-10, filed 03/04/2021, with respect to the rejection(s) of claims 1-5, 7-15 and 17-21 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0257549 (“Heismann”) in view of U.S. Patent Application Publication No. 2007/0255135 (“Kalafut”) and claims 6 and 16 rejected under 35 U.S.C. § 103 as being unpatentable over Heismann in view of Kalafut, and further in view of U.S. Patent 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 20, the prior art of record does not disclose or reasonably suggest, an X-ray imaging method and an image data-generating device for reconstructing pseudo-monoenergetic image data of a field of view of an object to be examined, the X-ray imaging method comprising of automatically determining a third X-ray energy spectrum with a third mean energy value energy, based upon the individual imaging protocol determined and reconstructing pseudo-monoenergetic image datadata, associated with the third X-ray energy spectrum with the third mean energy value, based upon on the individual imaging protocol determined, the first X-ray projection measurement data acquired and the at least the second X-ray projection measurement data acquired.
The closest art of record teaches the following:
(Abstract), the X-ray imaging method comprising:
determining an individual imaging protocol for imaging the of the object to be examined [0066];
acquiring first X-ray projection measurement data from the field of view view [0108], with using a first X-ray energy spectrum with a first mean energy value [0106], and

acquiring at least second X-ray projection measurement data from the field of viewview, with using a second X-ray energy spectrum with a second mean energy value ([0146]; Recording different projections based on the C-arm angles.);
reconstructing image data [0146].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884